12 So.3d 919 (2009)
Christopher Lee ALLEN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-4972.
District Court of Appeal of Florida, Fourth District.
July 15, 2009.
Carey Haughwout, Public Defender and John M. Conway, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Richard Valuntas, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 7 So.3d 519.

ON REMAND FROM THE SUPREME COURT OF FLORIDA
PER CURIAM.
This case is before us on remand from the Supreme Court of Florida for reconsideration *920 following its decision in Yisrael v. State, 993 So.2d 952 (Fla.2008). In Yisrael, the supreme court disapproved of our decision as it related to the admission of a release date letter from the Department of Corrections as either a business or public records exception to the hearsay rule. However, "the supreme court held that a signed release date-letter, written under seal, or a section 90.902(11) business record certification, may be used to authenticate an attached DOC `Crime and Time Report' to render the entire report admissible under the public records exception to the hearsay rule." Ingram v. State, 7 So.3d 657, 657-58 (Fla. 4th DCA 2009) (citing Yisrael, 993 So.2d at 960).
Here, the State admitted the Crime and Time Report with the required authentication to support an enhanced sentence under the Prison Releasee Reoffender statute as approved in Yisrael. We therefore affirm.
Affirmed.
STEVENSON, MAY and LEVINE, JJ., concur.